internal_revenue_service department of the treasury cid number release date index no washington dc person to contact identifying number telephone number refer reply to cc dom it a - plr-100146-00 date date legend taxpayer b c dear this responds to your request of date for a private_letter_ruling that taxpayer's business_expense reimbursement program satisfies the substantiation requirements of sec_274 and the accountable_plan requirements of sec_62 of the internal_revenue_code facts the facts are represented to be as follows taxpayer is a c that provides a diverse range of services and products taxpayer uses a business_expense reimbursement program the current program under which b provides a business charge card to taxpayer's employees who are likely to incur business_expenses each card is issued in the individual employee's name and may be used for business purposes only the employee may charge business travel and entertainment_expenses to the charge card use the card to obtain cash advances at automatic teller machines to pay for business travel and entertainment_expenses or pay for such expenses with the employee's own funds employees who use the business charge card receive a monthly billing statement from b and are personally responsible for the charges billed as well as any late payment charges if an employee has submitted an expense report to taxpayer taxpayer will pay the charges for expenses but not for late payment to b directly within a reasonable_time after an employee incurs a business travel or entertainment expense the employee must submit an expense report to taxpayer the expense report must provide in detail information about the elements of each expenditure for expenditures_for travel the expense report must show the business_purpose of the trip the amount of each separate expenditure the travel dates and the travel locations for expenditures_for entertainment the expense report must show the business_purpose of plr-100146-00 the entertainment including the business activity conducted the identity of the person or persons entertained sufficient to establish a business relationship with taxpayer the amount of each expenditure and the date place and type of entertainment if not apparent from the place of entertainment if the entertainment immediately precedes or follows a business_discussion the expense report must also show the date place nature and identify of the persons participating in the business_discussion an employee may enter an expense report on-line through a computer terminal or mail it to the processing location the employee must also submit paper receipts for all expenditures of dollar_figure or more and all expenditures_for lodging an employee who misrepresents the amount or nature of a business_expense violates taxpayer’s business code of ethics and is subject_to immediate dismissal each expense report must be reviewed and approved for payment by the employee’s manager one of the manager’s primary responsibilities is to ensure that the charges are appropriate for the work performed are charged to the correct matter or department and are consistent with taxpayer’s reimbursement guidelines after approval by the manager the expense report is reviewed by taxpayer’s expense reimbursement processing department which verifies that the business_purpose for and amount of each expense above a certain defined threshold is reasonable if the business_purpose is unclear or questionable the employee is notified and reimbursement is suspended an expense amount that exceeds the lower_of two defined thresholds is questioned and reimbursement is suspended if the amount exceeds the higher threshold if the employee’s travel and entertainment_expenses are supported by the expense report and receipts taxpayer will pay b directly for expenses_incurred with the charge card or cash advances used for these expenses and will reimburse the employee for expenses paid from the employee’s own funds if cash advances or charges exceed substantiated expenses the employee alone is responsible to pay b for the excess after reimbursement taxpayer’s internal audit department audits expense reports on a random basis or as the result of certain triggering factors the random audits are conducted of a representative sampling of reports and on a statistically sound basis the triggering factors include a large dollar amount either on a single expense report or on multiple reports from the same employee a past pattern of errors or that the employee’s department has exceeded its expense budget if an audit determines that an expense is excessive the employee and or the employee’s manager is asked for additional information if the auditors conclude that the expense is not justified the employee will be required to repay taxpayer taxpayer plans to modify its expense reimbursement system to obtain electronic receipts directly from b and to reduce employees’ submission of paper receipts the enhanced program these electronic receipts will consist primarily of records of plr-100146-00 charges made to the employee’s charge card with b and will provide the name of the vendor and date place and amount of the transaction certain receipts will include additional information such as expense type ground travel car rental airfare etc car rental agreement number airline ticket number and airline itinerary under the enhanced program employees will not be required to submit paper receipts to substantiate charges on their b charge card if the nature of the charge is clear on its face such as a car rental or the nature of the charge is not clear on its face such as a non-itemized hotel charge but the employee completes and submits an itemized breakdown of the expense on the expense report employees will continue to be required to submit paper receipts for all expenses of dollar_figure or more and all expenditures_for lodging if the expense does not meet one of the above criteria or if the expense was not charged to the b charge card taxpayer’s employees will be required to obtain and retain for at least four years all paper receipts for expenses of dollar_figure or more or for lodging whether or not receipts were submitted electronically that are not submitted with an expense report the audit program under the enhanced program will verify that the expenses reported by the employee without accompanying paper receipts conform to amounts reported to b by the vendors and is consistent with profile information such as standard room rates built into the computer_program if any item in an expense report exceeds these standards or if any expense item is not fully identified ie is charged to the category other the reimbursement process will be suspended and the employee will be required to produce a receipt in all other respects the enhanced program will be identical to the current program as a c taxpayer is subject_to extensive government regulation taxpayer is required to operate a security program to identify employees who engage in fraudulent acts and to conduct regular audits of all aspects of its business taxpayer is also subject_to government audits that include reviewing taxpayer's fraud prevention activities taxpayer's use and retention of electronic records under both the current and enhanced programs meet or will meet the requirements of revproc_98_25 1998_11_irb_7 ruling requested taxpayer requests a ruling that the current program and the enhanced program satisfy the substantiation requirements of sec_274 and qualify as accountable plans under sec_62 law sec_162 of the internal_revenue_code permits deduction of ordinary and necessary business_expenses including expenses for entertainment and for traveling plr-100146-00 while away from home sec_274 disallows a deduction under sec_162 for expenses for travel including meals_and_lodging entertainment gifts or listed_property unless the taxpayer substantiates by adequate_records or by other_sufficient_evidence corroborating the taxpayer's own statement the amount time place and business_purpose of the expense and business relationship of persons entertained sec_1_274-5 and sec_1_274-5t together provide the regulations under this provision sec_1_274-5t requires that to meet the adequate_records requirements of sec_274 a taxpayer must maintain an account book diary log statement of expense trip sheets or other similar record and documentary_evidence which in combination are sufficient to establish each element of an expenditure or use set forth in sec_1 5t b sec_1_274-5 provides that documentary_evidence such as receipts paid bills or similar sufficient evidence is required for a any expenditure for lodging and b any other expenditure of dollar_figure or more except that for transportation charges documentary_evidence will not be required if not readily available the commissioner may prescribe rules waiving the requirement to provide documentary_evidence in circumstances in which the commissioner determines it is impracticable sec_1_274-5 further provides that ordinarily documentary_evidence will be considered adequate to support an expenditure if it includes sufficient information to establish the amount date place and essential character of the expenditure for example a hotel receipt is sufficient to support an expenditure for business travel if it contains the following information name location date and separate amounts for charges such as lodging meals and telephone a restaurant receipt is sufficient to support an expenditure for a business meal if it includes the following name and location of the restaurant date and amount of the expenditure number of people served and an indication that a charge was made for an item other than meals and beverages if such was the case sec_1_274-5 requires an employee to substantiate or make an adequate_accounting of expenses to his employer by submitting to the employer records that satisfy the adequate_records requirement of sec_274 as defined in sec_1_274-5 however sec_1_274-5 authorizes the commissioner to prescribe rules under which an employee may substantiate his expenses to his employer by submitting an expense account alone without submitting documentary_evidence if the procedures used by the employer for the reporting substantiation and reimbursement of expenses of employees include internal controls specified in the rules sec_62 generally defines adjusted_gross_income as gross_income minus certain above-the-line deductions sec_62 allows an employee an above-the- line deduction for expenses paid_or_incurred by the employee in connection with his or plr-100146-00 her performance of services as an employee under a reimbursement or other expense allowance arrangement with his or her employer sec_62 provides that an arrangement will not be treated as a reimbursement or other expense allowance arrangement for purposes of sec_62 if such arrangement does not require the employee to substantiate the expenses covered by the arrangement to the person providing the reimbursement or such arrangement provides the employee with the right to retain any amount in excess of the substantiated expenses covered under the arrangement sec_1_62-2 provides that reimbursements by an employer to an employee for business_expenses paid_or_incurred by the employee are paid under an accountable_plan if the reimbursement arrangement meets the requirements of business connection substantiation and returning amounts in excess of expenses under sec_1_62-2 amounts failing to meet these requirements are treated as paid under a non-accountable plan an arrangement meets the business connection requirement if it provides advances allowances including per_diem allowances allowances for meals and incidental_expenses and mileage allowances or reimbursements for business_expenses that are allowable as deductions under sec_161 through of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee sec_1_62-2 the payment by an employer its agent or a third party of amounts charged by an employee directly or indirectly to the payor through a credit card system constitutes a reimbursement or other expense allowance arrangement provided that the employee is personally liable to the credit card issuer for such expenses sec_1_62-2 of the regulations provides that the substantiation requirement is met if the arrangement requires each business_expense to be substantiated to the payor within a reasonable period of time sec_1_62-2 provides that an employee who is reimbursed under an accountable_plan for expenses covered by sec_274 may satisfy the substantiation requirement of sec_1_62-2 by substantiating the expenses to his employer in accordance with sec_274 and the regulations thereunder sec_1_62-2 provides that the requirement that amounts in excess of expenses must be returned to the payor is met if the arrangement requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the expenses substantiated analysis under both the current and enhanced programs taxpayer reimburse sec_1 employees only cid cid for convenience we will use the present tense in discussing both programs plr-100146-00 for expenses that meet the requirement of business_purpose and requires employees to repay reimbursements that exceed proper expenditures accordingly the programs satisfy two of the three requirements of sec_62 and sec_1_62-2 business_purpose and returning amounts in excess of expenses the programs also require employees to submit expense reports and documentary_evidence that conform to the substantiation requirements of sec_274 and sec_1 5t c and f except with respect to documentation of lodging_expenses under the enhanced program employees are not required to submit documentary_evidence of lodging_expenses that itemizes the types of expenses included in the total charges as specified in sec_1_274-5t rather charges for lodging are substantiated by a charge card record that states a total amount charged by the lodging vendor only the employee's expense report specifies the types of charges included in the lodging bill in many situations a credit card statement charge record may constitute sufficient documentary_evidence of an expense for example the nature of an expense paid to a car rental company is ordinarily clear on its face however in the case of charges at lodging establishments a credit card statement or charge record unlike a hotel bill normally will not segregate deductible lodging_expenses from other business_expenses that may not be deductible in full such as meals and entertainment subject_to the partial deduction disallowance of sec_274 or from personal expenses such as personal phone calls or gift purchases that are not deductible business_expenses therefore a credit card statement or charge record alone generally will not constitute acceptable documentary_evidence of the amount of a lodging expense nonetheless there may be circumstances when certain business_expense reimbursement procedures contain sufficient safeguards to provide a high degree of certainty that only proper expenses will be reimbursed in those cases the commissioner's authority may be exercised under sec_1_274-5 by prescribing rules that relax the requirement that documentary_evidence of a lodging expense such as an itemized bill must be submitted in all situations for example in revproc_97_45 1997_2_cb_499 we described procedures that federal government agencies can adopt under which an employee may adequately account for expenses of travel away from home without providing documentary_evidence although taxpayer's business_expense reimbursement procedures are similar in many respects to the procedures specified in revproc_97_45 there is currently no similar revenue_procedure applicable to taxpayer accordingly we hold that taxpayer's current program for reimbursing employee business_expenses satisfies the substantiation requirements of sec_274 and qualifies as an accountable_plan under sec_62 however taxpayer's enhanced program does not satisfy the substantiation requirements of sec_274 in that it does not require that employees submit documentary_evidence of lodging_expenses that itemizes the charges therefore it does not qualify as an accountable_plan under sec_62 plr-100146-00 caveats a copy of this letter must be attached to any income_tax return to which it is relevant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely associate chief_counsel income_tax accounting by george baker assistant to branch chief branch
